                        Sn t|ie ^nttelii States! Btsstrttt Court
                       :lfor tlie ^otttliern Bisitrict ot(fleorgta
                                      i^runoiotck Btbtsfton

              JON ROBERT OLIVER,

                        Petitioner,                       CIVIL ACTION NO.: 2:18-cv-l 11




              GREGORY C. DOZIER; and WARDEN
              TOMMY BOWDEN,

                        Respondents.


                                              ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.    Dkt. No. 22.   Petitioner Jon Oliver (^^Oliver")

              did not file Objections to this Report and Recommendation.

                   Accordingly, the Court ADOPTS the Magistrate Judge's Report

              and Recommendation as the opinion of the Court.       The Court

              GRANTS Respondent Gregory Dozier's unopposed Motion to Dismiss,

              DISMISSES Dozier as a named Respondent, GRANTS Respondent Tommy

              Bowden's Motion to Dismiss, and DENIES as moot Oliver's 28

              U.S.C. § 2254 Petition.     The Court DIRECTS the Clerk of Court to

              CLOSE this case and enter the appropriate judgment of dismissal.




A0 72A
(Rev. 8/82)
              The Court DENIES Oliver in forma pauperis status on appeal and a

              Certificate of Appealability.

                  SO ORDERED, this ___^^day of                        , 2019.



                                       HON. yLSA GODBEY WOOD, JUDGE
                                       UMIT^ STATES DISTRICT COURT
                                       slu^ERN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
